FILED
                             NOT FOR PUBLICATION                            JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOUNIR EL HAMM GAAD EL RAB,                      No. 08-70727

               Petitioner,                       Agency No. A095-634-533

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Mounir El Hamm Gaad El Rab, a native and citizen of Egypt, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

         The record does not compel the conclusion that Gaad El Rab established

changed or extraordinary circumstances excusing his late filing. See 8 C.F.R. §

1208.4(a)(4), (5). Accordingly, we deny the petition as to Gaad El Rab’s asylum

claim.

         The discrimination Gaad El Rab experienced as a Coptic businessman in

Egypt and the events surrounding his daughter’s kidnaping do not compel the

conclusion that he suffered past persecution or that it is more likely than not that he

will suffer future persecution on account of a protected ground. See 8 U.S.C. §

1231(b)(3)(A); Hoxha v. Ashcroft, 319 F.3d 1179, 1182, 1184-85 (9th Cir. 2003).

Accordingly, substantial evidence supports the agency’s denial of withholding of

removal.

         Finally, substantial evidence supports the agency’s denial of CAT relief

because Gaad El Rab failed to establish it is more likely than not that he would be

tortured if returned to Egypt. See Wakkary v. Holder, 558 F.3d 1049, 1068 (9th

Cir. 2009).

         PETITION FOR REVIEW DENIED.


                                            2                                   08-70727